Citation Nr: 9931082	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-00 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of a nose 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from March 
1945 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  That rating decision denied service 
connection for residuals of a nose injury due to a deviated 
nasal septum.  

This case was previously before the Board in January 1999 
when it was remanded for a hearing before a member of the 
Board in Atlanta.  Although a hearing was scheduled in August 
1999, and he was notified of the hearing at his last known 
address, the veteran failed to appear as scheduled.  Neither 
the veteran nor his representative has provided any 
explanation for his failure to appear.  The Board proceeds 
with its review of the appeal.  


FINDINGS OF FACT

1.  The veteran has presented no medical evidence of a link 
or nexus between his nose disorder, diagnosed as a deviated 
septum, and injury in service.  

2.  The earliest medical evidence of any nose disorder is in 
August 1995, almost half a century following his active 
service.


CONCLUSION OF LAW

The appellant has not presented a well-grounded claim for 
service connection for residuals of a nose injury, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1999).  

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had an injury during service; (2) 
whether he has any current nose disorder; and, if so, (3) 
whether this current disability is etiologically related to 
active service.  The Board concludes that medical evidence is 
needed to lend plausible support for at least 2 and 3 because 
they involve questions of medical fact requiring medical 
knowledge or training for their resolution.  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Factual Background

In this case, the veteran is essentially claiming that he 
injured his nose from falling due to blacking out while 
serving at Camp Blandon, Florida during his active service.  
The RO has obtained the service medical records and they 
appear to be complete.  Records of his treatment during 
service show a history of numerous fainting spells including 
one in April 1945 when he sustained a laceration of the 
forehead, an abrasion of the face, a contusion of the left 
shoulder, and a possible concussion.  There is no record of 
any injury to the nose in the service medical records.  He 
was service-connected for a scar 2 inches long on the right 
forehead in a January 1948 rating decision.  

In January 1995, the veteran submitted a claim for service 
connection for injury to his nose, claiming that it was 
incurred at the same time as the scar to his right forehead.  
In support of this claim, he submitted a statement from a 
private physician, Dr. M. Hancock, stating the following:

[The veteran] has a deviated septum which 
causes difficulty breathing through his 
left nostril.  He relates an old injury 
to his forehead and nose that could 
certainly have caused this condition.

Analysis

The veteran has met the first of the three requirements for a 
well grounded claim, that of a current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  The statement from Dr. Hancock 
shows that he had a deviated nasal septum.  However, there is 
no evidence that he sustained any injury to the nose in 
service, and no medical evidence relating his current 
deviated nasal septum to injury in service.  See Caluza, 7 
Vet. App. at 506.  Even assuming injury to his nose in 
service, there is no medical evidence establishing a link to 
the veteran's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  

Although the veteran attempted to provide a link between his 
current nose disorder and active service in the statement 
from Dr. Hancock, this is too vague to relate his deviated 
septum to injury in service.  Dr. Hancock only indicates that 
it is possible that an old injury could have caused his 
deviated septum, but does not indicate that such injury 
incurred in service.  As this statement is rendered almost 50 
years following the veteran's release from active service, 
and is not based on any examination of the veteran's medical 
history, it is no more than speculative of a connection to 
his active service.

Without medical evidence of a link between the veteran's 
current diagnoses and his active service, the only remaining 
evidence of such a link is the veteran's own statements and 
testimony.  The veteran's sworn testimony and other 
statements are not competent evidence to establish the 
etiology of his disorder.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because he 
is not a physician, the veteran is not competent to make a 
determination that his nose injury is the result of injury 
over five decades ago rather than the result of an 
intercurrent cause.  See Espiritu, 2 Vet. App. at 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

The veteran does not meet the third element required for the 
claim for residuals of a back injury to be well grounded.  
See Caluza, 7 Vet. App. at 506.  See also Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1997).

The Board has thoroughly reviewed the claims file, but finds 
no evidence of a plausible claim for residuals of a nose 
injury.  Since the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded, it 
must be denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993) (if a claim is not well-grounded, the Board does not 
have jurisdiction to adjudicate it).

Absent the submission and establishment of a well-grounded 
claim, the United States Court of Appeals for Veterans Claims 
has held that the Secretary cannot undertake to assist a 
veteran in developing facts pertinent to his or her claim.  
Morton v. West, 12 Vet. App. 477 (1999).  However, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his application.  This obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike 
the situation in Robinette, the veteran has not put the VA on 
notice of the existence of any specific, particular piece of 
evidence that, if submitted, could make his claim well 
grounded.  See also Epps v. Brown, 9 Vet. App. 341 (1996).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).


ORDER

Because it is not well grounded, the veteran's claim for 
service connection for residuals of a nose injury is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

